Citation Nr: 1529758	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-37 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability and, if so, whether the reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran, who is the appellant, served on active duty from August 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above which, in pertinent part, declined to reopen the Veteran's petition to reopen a claim of service connection for a right ankle disability.  The Veteran perfected an appeal as to this issue by way of a July 2010 notice of disagreement (NOD) and August 2010 VA Form 9.  

Parenthetically, the Board notes that the March 2010 rating decision also denied service connection for a back condition, as well as a petition to reopen a claim of service connection for a kidney disorder.  While the Veteran initiated the appeal process as to the back claim by submitting an NOD in June 2010, the RO granted service connection for degenerative arthritis of the lumbar spine with bilateral sciatica in a January 2012 rating decision, which is considered a full grant of that benefit.  The Veteran did not submit an NOD as to the denial of his kidney claim and his subsequent attempts to reopen this claim have been unsuccessful.  See December 2013 rating decision.  Therefore, the only issue properly before the Board at this time is the right ankle claim. 

On his August 2010 VA Form 9, the Veteran indicated that he wanted a Board hearing be conducted via video conference.  However, in February 2015, the Veteran withdrew his request for a Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For reasons explained below, the issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for a right ankle disability was denied in a November 1991 rating decision, which was confirmed by a September 2004 Board decision.  The Veteran did not request reconsideration of the Board decision or appeal the Board decision to the Court.  

2.  Most recently, in a September 2008 rating decision, the RO determined new and material evidence had not been submitted to reopen the claim of service connection for a right ankle disability.  

3.  The Veteran was notified of the RO's determination in October 2008, but he did not initiate an appeal or submit any relevant service records or new and material evidence relevant to the right ankle claim during the one-year appeal period following the issuance of the decision.  

4.  Evidence added to the record since the final September 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right ankle disability.   


CONCLUSIONS OF LAW

1.  The September 2004 Board decision that denied service connection for a right ankle disability is final.  38 U.S.C.A. § 7105(c) (West 2004) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2014)].


2.  The September 2008 rating decision that determined new and material evidence had not been submitted to reopen the claim of service connection for a right ankle disability is final.  38 U.S.C.A. § 7104 (West 2008) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2014)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Given the Board's favorable disposition of the petition to reopen the claim of service connection for a right ankle disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Analysis

The Veteran is seeking to reopen a claim of service connection for a right ankle disability.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Nevertheless, 38 C.F.R. § 3.156(b) and (c) provide that, when new and material evidence or relevant service records are received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 U.S.C.A. § 5108; Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, review of the record reflects that the Veteran sought to establish service connection for a right ankle disability in October 1991.  In a November 1991 rating decision, the RO denied the Veteran's claim noting that, while the service treatment records (STRs) showed complaints of ankle pain during January 1975, the records noted that he fractured his right ankle approximately one year before the January 1975 complaint, which would have been prior to his entrance into service.  As a result, the RO determined that the Veteran's right ankle disability existed prior to service and was not aggravated beyond normal progression by service.  

While the Veteran filed a timely NOD following the November 1991 rating decision, the RO did not issue a statement of the case or take any other immediate action to process his appeal.  See December 1991 NOD.  Thereafter, in October 2001, the Veteran submitted an informal claim seeking service connection for a right ankle disability, which the RO accepted as a claim to reopen the previously denied claim.  In a February 2002 rating decision, the RO declined to reopen the right ankle claim, finding that the Veteran had not submitted new and material evidence in support of his claim.  

The Veteran submitted a timely NOD and substantive appeal (via VA Form 9) following the February 2002 rating decision and the issue of whether new and material evidence had been submitted to reopen the claim of service connection for a right ankle disability was certified to the Board for adjudication.  See May 2002 NOD; August 2002 SOC; September 2002 VA Form 9; September 2002 VA Form 8.  However, in a September 2004 decision, the Board addressed the issue of service connection for a right ankle disability on the merits (without discussing new and material evidence), finding that the Veteran timely appealed the November 1991 rating decision by filing a timely NOD in December 1991, as well as a timely substantive appeal in September 2002 within 60 days of receipt of the August 2002 statement of the case.  Despite the foregoing, the Board denied entitlement to service connection for a right ankle disability finding that, while the Veteran complained of right ankle pain during service, his feet were normal at the separation exam, there was no objective evidence of right ankle arthritis within one year of discharge, and no evidence that his post-service right ankle problem, which included subjective complaints of pain and a diagnosis of degenerative joint disease, was acquired in service.  

The Veteran did not appeal or seek reconsideration of the Board's September 2004 decision, and no other exception to finality applies, as the Veteran did not submit any relevant service records or any other evidence or communication which could be considered new and material evidence relevant to the right ankle claim during the one-year appeal period following the issuance of the decision.  See 38 C.F.R. § 3.156(b), (c).  Accordingly, the Board's September 2004 Board decision is final as to the evidence then of record.  38 U.S.C.A. § 7104 (West 2004) [2014]; 38 C.F.R. § 20.1100 (2004) [2014].

In March 2005, the Veteran submitted private treatment records showing varying complaints and diagnoses of right ankle pain and post-traumatic degenerative arthritis.  While the one year appeal period following the September 2004 Board decision had not yet lapsed when the Veteran submitted the private treatment records, the Board notes that the treatment records are not considered "material" to the right ankle claim because they do indicate or suggest that the Veteran's right ankle problems were attributable to his period of military service.  See 38 C.F.R. § 3.156(a).  Accordingly, the RO accepted the private treatment records as a petition to reopen the previously denied right ankle claim; however, the RO denied the Veteran's claim in a June 2005 rating decision, finding that the newly submitted private treatment records (which was the only relevant evidence submitted in conjunction with the claim) did not show his right ankle fracture occurred in service or was aggravated therein.  

The Veteran perfected an appeal following the June 2005 rating decision.  See August 2005 NOD; February 2006 SOC; April 2006 VA Form 9.  In a May 2008 decision, the Board declined to reopen the claim of service connection for a right ankle disability, finding that the evidence submitted since the September 2004 Board decision - including VA and private treatment records and statements from the Veteran - did not contain competent medical evidence that the current right ankle disability was related to his military service or any incident therein.  

In July 2008, the Veteran sought to reopen the right ankle claim and submitted additional VA treatment records showing varying complaints and diagnoses of right ankle pain and arthritis.  However, in a September 2008 rating decision, the RO denied the Veteran's claim finding that the newly submitted evidence was not material, as it did not show the right ankle disability was aggravated beyond normal progression during service.  See 38 C.F.R. § 3.156(a).  While in-service aggravation of a right ankle disability is not the controlling issue in this case, the RO correctly determined that the newly submitted evidence was not material to the right ankle claim because it did not contain competent evidence that the current right ankle disability is related to his military service or any incident therein.  Moreover, while the Veteran was notified of the RO's determination in October 2008, he did not appeal this determination; nor did he submit any relevant service records or any new and material evidence relevant to the right ankle claim during the one-year appeal period following the issuance of the decision.  See 38 C.F.R. § 3.156(b), (c).  Thus, the September 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2008) [2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [2014].

In October 2009, the Veteran submitted a formal claim (via VA Form 21-526) requesting service connection for several disabilities, including a right ankle disability, from which the current appeal arises.  

Relevant evidence received since the September 2008 rating decision includes VA and private treatment records, which continue to document complaints and treatment for right ankle pain and arthritis, in addition to pes planus.  In April 2011, the Veteran filed a claim seeking service connection for fallen arches/pes planus and, in May 2011, he was afforded a VA/QTC examination in conjunction with this claim.  After reviewing the record and examining the Veteran, the May 2011 VA examiner opined that it is at least as likely as not that the Veteran's pes planus is related to his in-service ankle conditions, which put added stress on his feet and led to pes planus, which has progressed to include bilateral hallux valgus since service.  

The RO subsequently granted service connection for bilateral pes planovalgus with hallux valgus.  See June 2011 rating decision.  The Veteran's representative has recently argued that VA must consider whether the current right ankle disability is secondary to the service-connected bilateral foot disorder.  See April 2015 Appellant's Brief.  

The Board finds that the May 2011 VA/QTC examination provides a new theory of entitlement to service connection that was not previously considered, namely that the Veteran's current right ankle disability is secondary to (caused and/or aggravated by) his service-connected bilateral pes planovalgus disability.  Indeed, because the right ankle claim was previously denied based on the absence of nexus between the current disability and military service and the newly received evidence addresses a new theory of entitlement based on secondary service connection, the newly received evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's full duty to assist).

Under these circumstances, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a right ankle disability is reopened.  


ORDER

As new and material evidence to reopen the claim of entitlement to service connection for a right ankle disability has been received, to this limited extent, the appeal as to this matter is granted.


REMAND

The Veteran is seeking service connection for a right ankle disability.  While the Veteran has asserted that his right ankle disability began during service, there is evidence of record which suggests that his current right ankle disability may be secondary to (caused or aggravated by) his, now, service-connected bilateral pes planovalgus with hallux valgus disability.  

Indeed, the physician who conducted the May 2011 VA/QTC flatfoot examination opined that it is at least as likely as not that the Veteran's pes planus is related to his in-service ankle conditions, which put added stress on his feet and led to pes planus, which has progressed to include bilateral hallux valgus since service.  The Board finds that the May 2011 VA opinion triggers the need for an addendum opinion that specifically addresses whether the Veteran's current right ankle disability is caused or aggravated by his service-connected bilateral pes planovalgus with hallux valgus disability.  

While on remand, the AOJ should provide the Veteran with proper VCAA notice regarding the secondary service connection element of his claim, as such notice has not yet been provided the Veteran.  The AOJ should also ensure that the evidentiary record contains all evidence relevant to the Veteran's right ankle claim by affording the Veteran another opportunity to provide private treatment records pertinent to this claim and obtaining any outstanding VA treatment records dated from December 2014 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of service connection for a right ankle disability, to include as secondary to a service-connected disability, and given an appropriate amount of time to respond.

The Veteran should also be requested to provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

2. Obtaining any additional, private (non-VA) evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include VA treatment records dated from December 2014 to the present.  

Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4. After obtaining any outstanding treatment records, request that the May 2011 VA/QTC examiner review the entire, electronic claims file (to include a complete copy of this REMAND), and provide an addendum to his previous examination report that addresses the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current right ankle disability is proximately due to or the result of his service-connected bilateral pes planovalgus with hallux valgus disability.  

Is it at least as likely as not that the Veteran's current right ankle disability is aggravated by his service-connected bilateral pes planovalgus with hallux valgus disability.  The examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.

A rationale must be provided for each opinion offered. 

If the May 2011 examiner is not available to provide the addendum opinions requested regarding the right ankle disability, request that a physician knowledgeable in evaluating musculoskeletal disabilities review the claims file and provide the requested opinions.  If another examination of the Veteran is deemed warranted, arrange for the Veteran to undergo VA examination by an appropriate physician.

5. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case that addresses all evidence submitted since the September 2014 supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


